Court of Appeals, State of Michigan

                                               ORDER
                                                                            Amy Ronayne Krause
In re Forfeiture of Bail Bond (People of Stanford)                            Presiding Judge

Docket No.     328784                                                       Peter D. O'Connell

LC No.         14-020293-FH                                                 Elizabeth L. Gleicher
                                                                              Judges


           On the Court's own motion, the Court orders that the November 22, 2016 opinion is
hereby VACATED, and a new opinion is attached.




                         A true copy e ntered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                DEC 15 2016
                                        Dale